Exhibit 10.296

STOCK PURCHASE AGREEMENT

STOCK PURCHASE AGREEMENT (this “Agreement”) dated as of July 2, 2007, by and
among Charles R. Schwab, Helen O. Schwab, The Charles & Helen Schwab Living
Trust, HOS Family Partners, LLC, a limited liability company organized and
existing under the laws of the State of Delaware, 188 Partners, LP, a limited
partnership organized and existing under the laws of the State of California,
and the Charles & Helen Schwab Foundation, a nonprofit public benefit
corporation (each, a “Seller” and collectively, the “Sellers”), and The Charles
Schwab Corporation, a Delaware corporation (the “Purchaser”).

RECITALS

WHEREAS, each of the Sellers owns of record the number of shares of the
Purchaser’s common stock, par value $0.01 (the “Common Stock”), set forth
opposite such Seller’s name on Schedule I hereto and collectively own of record
221,927,588 shares of the Purchaser’s Common Stock, which constitute
approximately 18% of the total issued and outstanding shares of Common Stock as
of the date hereof;

WHEREAS, the Purchaser intends, but has not made any public announcement of such
intention, to conduct a public, modified “Dutch Auction” tender offer (the
“Tender Offer”) commencing on or about July 3, 2007 for up to 84,000,000 shares
of its outstanding Common Stock at a purchase price not greater than $22.50 nor
less than $19.50 per share pursuant to the terms and conditions set forth in the
Offer to Purchase, to be dated July 3, 2007, substantially in the form attached
hereto as Annex A, as the same may be revised, amended, modified or supplemented
from time to time after the date hereof (the “Offer to Purchase”);

WHEREAS, the Sellers have agreed that they will not exercise their right to
tender any of their shares of Common Stock in the Tender Offer pursuant to the
Offer to Purchase; and

WHEREAS, subsequent to the date of expiration of the Tender Offer (such date, as
determined pursuant to the Offer to Purchase, the “Expiration Date”), the
Sellers desire to sell to the Purchaser, and the Purchaser desires to purchase
from the Sellers, a portion of the Sellers’ shares of Common Stock based on the
total number of shares tendered and accepted for purchase in the Tender Offer in
a manner more specifically described below.

NOW, THEREFORE, in consideration of the premises, the representations,
warranties and covenants contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:

AGREEMENT

1. Agreement Not to Participate in the Tender Offer. In consideration of the
Purchaser’s willingness to purchase the Pro Rata Shares (as defined below) in
accordance with the provisions of Section 2 hereof, the Sellers hereby agree
that from the date of commencement of the Tender Offer through the Expiration
Date (the “Lock-up Period”), the Sellers will not directly or indirectly,
including by guaranteed delivery, participate in the Tender Offer pursuant to
the Offer to Purchase, or otherwise sell, pledge, hypothecate or dispose of any
shares of Common Stock owned by the Sellers (including without limitation, any
shares of Common Stock which may be deemed to be beneficially owned by any
Seller in accordance with the rules and regulations of the Securities and
Exchange Commission (the “SEC”), and any shares of Common Stock which may be
issued upon the vesting and/or exercise of any stock options, restricted stock
or warrants, or upon conversion or exchange of any convertible or



--------------------------------------------------------------------------------

exchangeable securities or any rights, warrants, options or other securities
that are convertible into, or exercisable or exchangeable for Common Stock).

2. Purchase and Sale of the Pro Rata Shares.

2.1 Purchase and Sale of the Pro Rata Shares.

(a) Subject to the completion of the Tender Offer as set forth below and
pursuant to the terms and conditions of this Agreement, the Sellers agree to
sell to the Purchaser, and the Purchaser agrees to purchase from the Sellers, an
aggregate of 18,000,000 shares of Common Stock; provided, however, that if the
number of shares purchased in the Tender Offer pursuant to the Offer of Purchase
is higher or lower than 84,000,000 (any such change in the amount purchased, a
“TO Share Adjustment”), the aggregate number of shares of Common Stock to be
sold by the Sellers to the Purchaser and to be purchased by the Purchaser from
the Sellers shall be increased or decreased, as appropriate, by an amount equal
to the TO Share Adjustment multiplied by a fraction, the numerator of which is
221,933,588 and the denominator of which is 1,030,521,037 (representing the
number of outstanding shares of Common Stock beneficially owned by Mr. Schwab
(excluding outstanding options to acquire stock) divided by the total number of
outstanding shares of Common Stock held of record by all stockholders of the
Purchaser other than those beneficially owned by Mr. Schwab (excluding
outstanding options to acquire stock), each as of June 29, 2007) (the amount of
shares of Common Stock sold by the Sellers and purchased by the Purchaser,
inclusive of any adjustment, if applicable, the “Pro Rata Shares”). As a result,
upon the Closing (as defined below), the aggregate percentage ownership interest
of the Sellers in the Purchaser’s outstanding shares of Common Stock will remain
substantially the same as immediately prior to the Closing Date (as defined
below).

(b) The Pro Rata Shares to be sold by the Sellers pursuant to this Section 2
shall be allocated among the Sellers as the Sellers may agree; provided,
however, that the Sellers must notify the Purchaser of such allocation at least
one business day prior to the Closing Date.

2.2 Purchase Price.

(a) The purchase price per share to be paid by the Purchaser for the Pro Rata
Shares shall be an amount equal to the per share purchase price paid by the
Purchaser for the shares of Common Stock properly tendered and accepted for
purchase by the Purchaser in the Tender Offer (the “Per Share Purchase Price”).

(b) The aggregate purchase price for the Pro Rata Shares (the “Aggregate
Purchase Price”) shall be an amount equal to the Per Share Purchase Price,
multiplied by the total number of Pro Rata Shares purchased from the Sellers.

3. Closing. Subject to the terms and conditions hereof, the purchase and sale of
the Pro Rata Shares contemplated by this Agreement (the “Closing”) will take
place at the offices of Howard Rice Nemerovski Canady Falk & Rabkin, a
Professional Corporation, Three Embarcadero Center, 7th Floor, San Francisco,
California 94111 at 10:00 a.m. San Francisco time on the eleventh business day
following the Expiration Date, or at such other later date or place as the
parties shall mutually agree (the “Closing Date”). At the Closing, (a) the
Sellers will deliver to the Purchaser the Pro Rata Shares to be purchased by the
Purchaser and (b) the Purchaser shall deliver the Aggregate Purchase Price to
the Sellers by wire transfer of immediately available funds to one or more
accounts specified by the Sellers at least one business day prior to the Closing
Date.

 

2



--------------------------------------------------------------------------------

4. Representations and Warranties of the Sellers. In order to induce the
Purchaser to enter into this Agreement, the Sellers hereby jointly represent and
warrant to the Purchaser as follows:

4.1 Organization and Corporate Power; Authorization. Each of the Sellers has the
requisite power and authority to execute, deliver and perform this Agreement and
to sell the Pro Rata Shares. This Agreement is the legal, valid and, assuming
due execution by the other parties hereto, binding obligation of each of the
Sellers, enforceable against each of the Sellers in accordance with its terms
except to the extent that the enforceability thereof may be limited by
(a) applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally, and (b) rules of law governing the availability of equitable
remedies.

4.2 Ownership of Pro Rata Shares. The Sellers collectively own of record the
number of issued and outstanding shares of Common Stock set forth in the
Recitals to this Agreement. The Pro Rata Shares to be sold to the Purchaser by
such Sellers when delivered to the Purchaser shall be free and clear of any
liens, claims or encumbrances, including rights of first refusal and similar
claims except for restrictions of applicable state and federal securities laws.
There are no restrictions imposed on the transfer of such Pro Rata Shares by any
stockholder or similar agreement or any law, regulation or order, other than
applicable state and federal securities laws.

4.3 No Violation; No Consent. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby (a) will
not constitute a breach or violation of or default under any judgment, decree or
order or any agreement or instrument of any Seller or to which any Seller is
subject, (b) will not result in the creation or imposition of any lien upon the
Pro Rata Shares to be sold by any Seller, and (c) will not require the consent
of or notice to any governmental entity or any party to any contract, agreement
or arrangement with any Seller.

4.4 Brokerage. There are no claims for brokerage commissions or finder’s fees or
similar compensation in connection with the transactions contemplated by this
Agreement based on any arrangement or agreement made by or on behalf of such
Sellers.

4.5. Tax Advisors. Each of the Sellers acknowledges that the Purchaser has made
no representations and provided no advice regarding the tax consequences of the
sale of the Pro Rata Shares. Each of the Sellers has been advised to consult
such Seller’s own tax advisors regarding such tax consequences.

5. Representations and Warranties of the Purchaser. In order to induce the
Sellers to enter into this Agreement, the Purchaser hereby represents and
warrants as follows:

5.1 Organization and Corporate Power; Authorization. The Purchaser is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware. The Purchaser has the requisite power and
authority to execute, deliver and perform this Agreement and to acquire the Pro
Rata Shares. The execution, delivery and performance of this Agreement and the
consummation by the Purchaser of the transactions contemplated hereby have been
approved by the Purchaser. This Agreement has been duly executed and delivered
by the Purchaser and is the legal, valid and, assuming due execution by the
other parties hereto, binding obligation of the Purchaser, enforceable against
the Purchaser in accordance with its terms except to the extent that the
enforceability thereof may be limited by (a) applicable bankruptcy, insolvency,
reorganization or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally, and (b) rules of law governing the
availability of equitable remedies.

 

3



--------------------------------------------------------------------------------

5.2 No Violation; No Consent. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby (a) will
not constitute a breach or violation of or default under any judgment, decree or
order or any agreement or instrument of the Purchaser or to which the Purchaser
is subject, and (b) will not require the consent of or notice to any
governmental entity or any party to any contract, agreement or arrangement with
the Purchaser.

5.3 Brokerage. There are no claims for brokerage commissions or finder’s fees or
similar compensation in connection with the transactions contemplated by this
Agreement based on any arrangement or agreement made by or on behalf of the
Purchaser.

6. Conditions to the Purchaser’s Obligations. The obligations of the Purchaser
under Section 2 of this Agreement to purchase the Pro Rata Shares at the Closing
from each Seller are subject to the fulfillment as of the Closing of each of the
following conditions unless waived by the Purchaser in accordance with
Section 10.4:

6.1 Representations and Warranties. The representations and warranties of such
Seller contained in Section 4 shall be true and correct on and as of the Closing
Date with the same effect as though such representations and warranties had been
made on and as of the Closing Date.

6.2 Performance. Such Seller shall have performed and complied in all material
respects with all agreements, obligations, and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the Closing Date.

6.3 Delivery of Pro Rata Shares. Such Seller shall have delivered the Pro Rata
Shares to be sold by it at the Closing, free and clear of any liens, claims or
encumbrances, along with all stock powers, assignments or any other documents,
instruments or certificates necessary for a valid transfer.

6.4 No Violation. No governmental authority shall have advised or notified the
Purchaser that the consummation of the transactions contemplated hereunder would
constitute a material violation of any applicable laws or regulations, which
notification or advice shall not have been withdrawn after the exhaustion of the
Purchaser’s good faith efforts to cause such withdrawal.

6.5 Successful Completion of Tender Offer. The Purchaser shall have purchased
shares of its Common Stock in the Tender Offer in accordance with the Offer to
Purchase.

7. Conditions to Each Seller’s Obligations. The obligations of each Seller under
Section 2 of this Agreement to sell the Pro Rata Shares at the Closing are
subject to the fulfillment as of the Closing of each of the following conditions
unless waived by such Seller in accordance with Section 10.4:

7.1 Representations and Warranties. The representations and warranties of the
Purchaser contained in Section 5 shall be true and correct as of the Closing
Date with the same effect as though such representations and warranties had been
made on and as of the Closing Date.

7.2 Performance. The Purchaser shall have performed and complied in all material
respects with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the Closing Date.

7.3 Payment of Purchase Price. The Purchaser shall have delivered the Aggregate
Purchase Price to be paid by the Purchaser to the Sellers.

 

4



--------------------------------------------------------------------------------

7.4 No Violation. No governmental authority shall have advised or notified the
Sellers that the consummation of the transactions contemplated hereunder would
constitute a material violation of any applicable laws or regulations, which
notification or advice shall not have been withdrawn after the exhaustion of the
Sellers’ good faith efforts to cause such withdrawal.

7.5 Successful Completion of Tender Offer. The Purchaser shall have purchased
shares of its Common Stock in the Tender Offer in accordance with the Offer to
Purchase.

8. Covenants.

8.1 No Purchase of Common Stock. From the date hereof until eleven business days
following the Expiration Date of the Tender Offer, each Seller agrees that it
will not, directly or indirectly, purchase or agree to purchase any shares of
Common Stock or any securities convertible into, or exchangeable or exercisable
for, shares of Common Stock.

8.2 No Sale of Common Stock. Except as contemplated hereunder, from the date
hereof until the Closing or the termination of this Agreement, each Seller
agrees that it will not, directly or indirectly, sell any shares of Common Stock
or any securities convertible into, or exchangeable or exercisable for, shares
of Common Stock.

8.3 Closing Conditions. The Sellers and the Purchaser shall use their
commercially reasonable efforts to ensure that each of the conditions to Closing
are satisfied.

9. Survival of Representations and Warranties; Limitation on Liability.

9.1 Survival of Representations and Warranties. All representations and
warranties hereunder shall survive the Closing.

9.2 Limitation on Liability. Notwithstanding anything to the contrary contained
in this Agreement or any other agreements, instruments or other documents
related to the Tender Offer or the Offer to Purchase, in no event shall any
Seller’s liability for breach of the representations, warranties and covenants
exceed the portion of the Aggregate Purchase Price received by such Seller.

10. Miscellaneous.

10.1 Adjustments. Whenever a particular number is specified herein, including,
without limitation, number of shares or price per share, such number shall be
adjusted to reflect any stock dividends, stock-splits, reverse stock-splits,
combinations or other reclassifications of stock or any similar transactions and
appropriate adjustments shall be made with respect to the relevant provisions of
this Agreement so as to fairly and equitably preserve, as far as practicable,
the original rights and obligations of the Purchaser and each of the Sellers
under this Agreement.

10.2 Parties in Interest; Assignment. All covenants, agreements,
representations, warranties and undertakings in this Agreement made by and on
behalf of any of the parties hereto shall bind and inure to the benefit of the
respective successors and assigns of the parties hereto whether so expressed or
not. This Agreement and the rights and obligations contemplated hereby may not
be assigned, in part or in whole, by the Purchaser or by any Seller without the
written consent of the other party.

10.3 Third Party Beneficiaries. The parties hereto intend that this Agreement
shall not benefit or create any right or cause of action in, or on behalf of,
any person, other than the parties

 

5



--------------------------------------------------------------------------------

hereto and no person, other than the parties hereto, shall be entitled to rely
on the provisions of this Agreement in any action, suit, proceedings, hearing or
other form.

10.4 Amendments and Waivers. Except as set forth in this Agreement, changes in
or additions to this Agreement may be made, or compliance with any term,
covenant, agreement, condition or provision set forth herein may be omitted or
waived (either generally or in a particular instance and either retroactively or
prospectively) only by a writing executed by each of the parties hereto.

10.5 Cooperation. The Purchaser and each of the Sellers shall, from and after
the date hereof, cooperate in a reasonable manner to effect the purposes of this
Agreement.

10.6 Governing Law; Jurisdiction; Venue. This Agreement shall be governed in all
respects by the internal laws of the State of California as applied to
agreements entered into among California residents to be performed entirely
within California, without regard to principles of conflicts of law. With
respect to any disputes arising out of or related to this Agreement, the parties
consent to the exclusive jurisdiction of, and venue in, the state courts in San
Francisco County in the State of California (or in the event of exclusive
federal jurisdiction, the courts of the Northern District of California).

10.7 Notices. All notices, demands, requests, consents or approvals
(collectively, “Notices”) required or permitted to be given hereunder or which
are given with respect to this Agreement shall be in writing and shall be
personally delivered or mailed, registered or certified, return receipt
requested, postage prepaid (or by a substantially similar method), or delivered
by a reputable overnight courier service with charges prepaid, or transmitted by
hand delivery, addressed as set forth below, or such other address (and with
such other copy) as such party shall have specified most recently by written
notice. Notice shall be deemed given or delivered on the date of service or
transmission if personally served. Notice otherwise sent as provided herein
shall be deemed given or delivered on the third business day following the date
mailed or on the next business day following delivery of such notice to a
reputable overnight courier service.

To the Purchaser:

The Charles Schwab Corporation

101 Montgomery Street

San Francisco, California 94104

Attention: Chief Financial Officer

with a copy to:

Howard Rice Nemerovski Canady Falk & Rabkin,

A Professional Corporation

Three Embarcadero Center, 7th Floor

San Francisco, California 94111

Attention: Lawrence B. Rabkin, Esq.

To the Sellers:

Charles R. Schwab

The Charles Schwab Corporation

101 Montgomery Street

San Francisco, California 94104

 

6



--------------------------------------------------------------------------------

10.8 Effect of Headings and Other Matters. The section and paragraph headings
herein are for convenience only and shall not affect the construction hereof.

10.9 Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof and supersedes all prior written or oral understandings or
agreements among or between the parties hereto. Each Seller hereby agrees that,
to the extent the terms of this Agreement conflict with, or are in any way
inconsistent with, any agreement relating to the rights of each such Seller as a
holder of shares of Common Stock, this Agreement supersedes and controls over
such agreement or agreements.

10.10 Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.

10.11 Counterparts. This Agreement may be executed in separate counterparts,
including by facsimile or similar transmission, each of which shall be an
original and all of which taken together shall constitute one and the same
agreement.

10.12 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successor and permitted assigns of the parties hereto.

10.13 Delays or Omissions. It is agreed that no delay or omission to exercise
any right, power or remedy accruing to any party upon any breach or default of
any other party under this Agreement shall impair any such right, power or
remedy, nor shall it be construed to be a waiver of any such breach or default,
or any acquiescence therein, or of any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. It is
further agreed that any waiver, permit, consent or approval of any kind or
character of any breach or default under this Agreement, or any waiver of any
provisions or conditions of this Agreement must be in writing and shall be
effective only to the extent specifically set forth in writing, and that all
remedies, either under this Agreement, by law or otherwise, shall be cumulative
and not alternative.

10.14 Termination. Notwithstanding anything contained in this Agreement to the
contrary, this Agreement shall terminate if (a) the Tender Offer is terminated
or (b) the Closing does not occur by August 22, 2007 (unless the Purchaser has
extended the Tender Offer beyond July 31, 2007, in which case this Agreement
shall terminate on the 16th business day after the last extension thereof). In
addition, the Agreement may be terminated at any time prior to the Closing by
the mutual written consent of the Purchaser and the Sellers.

[signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have duly executed and delivered
this Agreement as of the date first written above.

 

“PURCHASER”

    “SELLERS”

The Charles Schwab Corporation

         

/s/ Charles R. Schwab

    Charles R. Schwab

By:

 

/s/ Joseph R. Martinetto

     

Name:

  Joseph R. Martinetto      

Title:

  Executive Vice President and Treasurer    

/s/ Helen O. Schwab

      Helen O. Schwab      

The Charles & Helen Schwab Living Trust

     

By:

 

/s/ Charles R. Schwab

     

Name:

  Charles R. Schwab      

Title:

  Trustee      

By:

 

/s/ Helen O. Schwab

     

Name:

  Helen O. Schwab      

Title:

  Trustee      

HOS Family Partners, LLC

     

By:

 

/s/ Charles R. Schwab

     

Name:

  Charles R. Schwab      

Title:

  Member      

188 Partners, LP

     

By:

 

/s/ Charles R. Schwab

     

Name:

  Charles R. Schwab      

Title:

  Partner      

Charles and Helen Schwab Foundation

     

By:

 

/s/ Charles R. Schwab

     

Name:

  Charles R. Schwab      

Title:

  Chairman



--------------------------------------------------------------------------------

ANNEX A

Offer to Purchase



--------------------------------------------------------------------------------

SCHEDULE I

Stock Ownership of Sellers

 

Seller

   Number of Shares

Charles R. Schwab

   7,683,137

Helen O. Schwab

   7,841,450

Charles & Helen Schwab Living Trust

   149,572,858

HOS Family Partners LLC

   42,853,958

188 Partners, LP

   2,565,000

Charles and Helen Schwab Foundation

   11,411,185